Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity/Reexam Information for 17/071963 
    
        
            
                                
            
        
    

Parent Data17071963, filed 10/15/2020 is a division of 14368494, filed 06/24/2014 ,now U.S. Patent #10889612 and having 3 RCE-type filings therein14368494 is a national stage entry of PCT/CN2012/087360 , International Filing Date: 12/25/2012claims foreign priority to 201110441993.2 , filed 12/26/2011 claims foreign priority to 201110442009.4 , filed 12/26/2011 claims foreign priority to 201210015475.9 , filed 01/18/2012







Final Office Action

Claims 1-19 are pending. 
Claims 1-5 were examined.
Claims 6-19 were withdrawn from consideration as non-elected invention.
No claim is allowed. 
Applicants elected group I, claims 1-5. 

Elected Species

. 
    PNG
    media_image1.png
    461
    797
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103-
	Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yegorova (US Patent 6,495,173),  Wei W, et al. (Hypolipidemic and anti-atherogenic effects of long-term Cholestin (Monascus purpureus-fermented rice, red yeast rice) in cholesterol fed rabbits. J Nutr Biochem. 2003 Jun;14(6):314-8. doi: 10.1016/s0955-2863(03)0005, 1-2. PMID: 12873712., 892) and Shang et al. (IDS, 08/05/2015; 5-pages).   These references teaches the extracts of red yeast fermentation some from Monascus species for controlling blood cholesterol reducing triglycerides, low density lipoprotein and reduce LDL-cholesterol in human blood which embraces Applicants claimed invention.  See the entire documents.   

	In regards to claims 1 and  2, Yegorova (US Patent 6,495,173) teaches compositions and methods related to the administration of red yeast rice, coenzyme Q.sub.10, and chromium, with or without inositol hexanicotinate, selenium, and mixed tocopherols to reduce or control blood cholesterol, triglycerides, low density lipoproteins, or increasing or controlling high density lipoproteins in a mammal, to reduce arterial plaque build-up, atherosclerosis, in a mammal which may be associated with cardiovascular, cerebrovascular, peripheral vascular, or intestinal vascular disorders. (Abstract).
	Yegorova teaches the multi-factorial genesis of cholesterol elevation and affecting several phases of cholesterol production simultaneously with a composition of natural substances is a way to effectively control cholesterol levels. A method of altering the concentration of the cholesterol constituents in the blood of a human to reduce the risk of atherosclerosis and vascular disease. A composition comprising red yeast rice, Coenzyme Q.sub.10, and mixed tocopherols, with or without one or more selected from the group consisting of selenium, inositol hexanicotinate or chromium, is administered to a human in an amount effective to reduce or control blood cholesterol, to increase the concentration of HDL-cholesterol and/or to decrease the concentration of LDL-cholesterol in the blood of the human. (lines 29-43, col. 6).
	Yegorova teaches methods and compositions for treating atherosclerosis and its associated diseases including cardiovascular disorders, cerebrovascular disorders, peripheral vascular disorders, and intestinal vascular disorders. The methods and compositions of the present invention are particularly advantageous in that they may be used to both significantly lower plasma cholesterol levels and substantially arrest, reverse and/or cure the arterial plaque deposition and degenerative vascular wall changes associated with atherosclerosis. (Lines 44-54, col. 6). 
	Yegorova teaches a method of altering the concentration of cholesterol constituents in the blood of a human, to preferably reduce the risk of atherosclerosis and vascular disease, where the composition is administered to a human in an amount effective to increase the concentration of HDL-cholesterol in the blood of the human. Reducing cholesterol levels with the administration of this composition can also prevent other plaque formation and other types of atherosclerotic disease (lines 19-30, col. 7).
	Yegorova (US ‘173) teaches that the composition is administered to reduce or control blood cholesterol levels in persons having a total cholesterol of 240 mg/DL (5.95 mmol/L) or higher. The compositions are also administered to reduce levels of LDL-cholesterol in persons with an LDL-cholesterol of 130 mg/dL (3.41 mmol/L) or higher. The compositions are administered to reduce triglycerides in persons having blood triglycerides of 200 mg/dL (2.26 mmol/L) or higher. The composition is administered to raise levels of HDL to persons with an HDL-cholesterol of 35 mg/dL (1.04 mmol/L) or lower to reduce the risk of atherosclerosis associated with low HDL levels. The compositions and methods of Yegorova may also be utilized to improve or maintain vascular health in specific organ systems including the cardiovascular system, the cerebrovascular system, the peripheral vascular system and the intestinal vascular system. (lines 58-67, col. 13; lines 1-9, col. 14).

Example 1 200 mg and in Example 2, 500 mg of red yeast rice was used. 

In regards to claims 3 and 4, a person skilled in the art at the time the invention was filed would make esters of the compound of formula II.  Since there are four hydroxy groups in the compound of formula II, making a tetraacetate would have been obvious to one skilled in the art at the time the invention was filed. 
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to reduce or regulate blood lipid levels as taught by Yegorova as cited above as Yegorova provides a method of altering the concentration of the cholesterol constituents in the blood of a human to reduce the risk of atherosclerosis and vascular disease.   Treatment by red yeast rice, Coenzyme Q.sub.10, and mixed tocopherols, with or without one or more selected from the group consisting of selenium, inositol hexanicotinate or chromium,  administration to a human in an amount effective to reduce or control blood cholesterol, to increase the concentration of HDL-cholesterol and/or to decrease the concentration of LDL-cholesterol in the blood of the human.

Wei et al was included because it additionally teaches steroids in Monascus purpureus-fermented rice, for Hypolipidemic and anti-atherogenic effects Cholestin (Monascus purpureus-fermented rice, red yeast rice) in cholesterol fed rabbits.  
Monascus purpureus rice, Cholestin™ (Monascus purpureus rice; red yeast rice), is composed, in part, of 73.4% starch, 5.8% protein, less than 2% fat and a number of compounds called monacolins, which are inhibitors of HMG-CoA reductase. The total monacolin level of the Monascus purpureus rice product is 0.4% . Cholestin (Monascus purpureus rice; red yeast rice) also contains 2-6% fatty acids, palmitic acid, linoleic acid, oleic acid, stearic acid, some of which may help reduce serum lipids.
It teaches Long-term effects of Cholestin (Monascus purpureus rice; red yeast rice) on serum lipids and severity of atherosclerosis were examined in rabbits fed for 200 days on a semi-purified diet containing 0.25% cholesterol. Serum total cholesterol was 25 and 40% lower, respectively, in rabbits fed 0.4 or 1.35 g/kg/day of Cholestin (Monascus purpureus rice; red yeast rice) compared to controls. This treatment also lowered serum LDL cholesterol. This 200-day treatment significantly reduced serum triglycerides and atherosclerotic index (ratio of non-HDL-cholesterol to HDL-cholesterol). Although similar reductions of total, LDL-cholesterol and triglycerides were observed, a parallel group of rabbits fed lovastatin (0.0024 g/kg/day) failed to reduce the index significantly. Apolipoprotein A(1) was increased and apolipoprotein B was reduced in all treatment groups. Severity of atherosclerosis was reduced significantly in all treatment groups. The sudanophilic area of involvement was 80.6% in controls, and reduced significantly; to 30.1% on the low dose of Cholestin (Monascus purpureus rice; red yeast rice), and 17.2% on the high dose. Lovastatin reduced severity of lesions by 89% (sudanophilic) and 84% (visual). Visual grading of lesion severity showed reduction by 38% and 68%. (Abstract).
See Table 3. where effects of Cholestin (Monascus purpureus rice; red yeast rice) on serum lipids of rabbits fed an atherogenic regimen (0.25% cholesterol) for 200 days
See table 6 where 200 days treatment was done. 
The data as presented by Wei et al show that administration of this red yeast rice, (Cholestin, Monascus purpureus rice; red yeast rice) is a safe and effective way of lowering serum total and LDL cholesterol, ratio of non-HDL/HDL, and severity of experimental atherosclerosis.
Shang et al. (IDS, 08/05/2015; 5-pages) was added because it teaches similar compound as elected compound 1.  It differs in 3-position a keto group while compound of formula 2 contains hydroxy group.   There some differences in double bonds in A. B and C rings.  E ring and side chain are similar to compound of formula II. See figure ! where stcutures of compound 1 is disclosed.   in pure form and its X-ray diffraction.   assay-guided fractionation of an EtOH extract of Monascus purpureus-fermented rice led to the isolation of new steroid (225, 23R, 245)-208,23a0,25c-trihydroxy-16,22-cpoxy-4,6,8. (14) trienergosta-3-one (1), the first example of a steroid possessing both a conjugated triene ketone system and a fused 4H-furan ring side chain within one molecule. X-ray diffraction of compound 1 is also disclosed. (Figure 3).

    PNG
    media_image2.png
    106
    329
    media_image2.png
    Greyscale

Compound 1

Elected Species. 
    PNG
    media_image1.png
    461
    797
    media_image1.png
    Greyscale

	
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of prior art to apply the teachings of Yegorov, Wei et al. and Shang et al by administering the compound 1 which is similar to formula II (Instantly claimed compound both obtained from the same source for the   See table 3 of Wei et al. for effects of Cholestin (Monascus purpureus rice; red yeast rice) on serum lipids of rabbits fed an atherogenic regimen o reduce triglycerides in persons having blood triglycerides of 200 mg/dL (2.26 mmol/L) or higher. The composition is administered to raise levels of HDL to persons with an HDL-cholesterol of 35 mg/dL (1.04 mmol/L) or lower to reduce the risk of atherosclerosis associated with low HDL levels. The compositions and methods of Yegorova may also be applied to improve or maintain vascular health in specific organ systems including the cardiovascular system, the cerebrovascular system, the peripheral vascular system and the intestinal vascular system. .Furthermore, Yegorov teaches composition Monascus purpureus rice therefore, composition of the compound of formula II which is isolated from Monascus purpureus rice .(Xeuzhikang). composition of extract of Monascus purpureus rice, the compound of is expected to be in the extract.  Yegorov teaches Monascus purpureus rice composition contains the compound of formula II which is isolated from Monascus purpureus rice.(Xeuzhikang). composition of extract of Monascus purpureus rice, the compound of claims 1,and  2 is expected to be in the extract. Even if compound of formula II was not isolated, or identified the composition of claim 9 is considered obvious because same compound is present in the extract. For effects of Monascus purpureus rice, see lines 44-63, col. 8 and method of reducing arterial plaque build-up and atherosclerosis in a mammal comprising the administration in a daily dose to said mammal a composition of between 50 mg and 3.6mg red yeast rice, between 5 mg and 600 mg coenzyme Q.sub.10 and between 5 IU and 800 IU mixed tocopherols. (Claim 1). See the entire document especially examples and claims. Yegorova discloses that red yeast is a mixture of several species of Monascus (Hongqu) fungi; the predominant one is Monascus purpureus. (Abstract).   The property of the compound remains the same not specifically identified, remains the same and is considered inherent.  The method of treatment is expected to be the same and therefore, considered obvious.
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 
	Response to Remarks

   Applicants response filed on 06/30/2022 is acknowledged.  Amendment in claim 5 was entered.   Since claim 5 was amended therefore, 112 (a) rejection was withdrawn.  This application is divisional application.  Obviousness rejection was maintained because arguments were not found persuasive. 
In regards to method of Applicants arguments were fully considered but were not found persuasive.  Instant claim 1 is drawn to a method for reducing or regulating blood lipid levels in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound of Formula I, or a pharmaceutically acceptable salt, ester or ether thereof of the compounds of formula (I). Claim 2 is drawn method of claim 1 where compound is represented by formula II which is the elected species.   The compounds disclosed in Shang et al. (IDS, 08/05/2015; 5-pages) teaches similar to compound as elected compound 1 isolated from Monascus purpureus-fermented rice   It differs at 3-position having a keto group while compound of formula 2 contains hydroxy group.  There some differences in double bonds in A. B and C rings.  D and E rings and side chain are similar to compound of formula II. The compound is present in the extracts of  See figure ! where stcutures of compound 1 is disclosed.   in pure form and its X-ray diffraction. An assay-guided fractionation of an EtOH extract of Monascus purpureus-fermented rice led to the isolation of new steroid (225, 23R, 245)-208,23a0,25c-trihydroxy-16,22-cpoxy-4,6,8. (14) trienergosta-3-one (1), the first example of a steroid possessing both a conjugated triene ketone system and a fused 4H-furan ring side chain within one molecule. X-ray diffraction of compound 1 is also disclosed. (Figure 3).  Monascus purpureus-fermented rice led to the isolation of two new steroids (22S, 23R, 24S)-20β,23α,25α-trihydroxy-16,22-epoxy-4,6,8(14)-trienergosta-3-one (1), the first example of a steroid possessing both a conjugated triene ketone system and a fused 4H-furan ring side chain within one molecule.

    PNG
    media_image3.png
    200
    500
    media_image3.png
    Greyscale


The absolute stereochemistry of 1 was determined by single-crystal X-ray crystallography while the absolute stereochemistry of 2 was established by CD. Compounds 1-4 showed cytotoxic activity against the lung adenocarcinoma (A549).   In addition, compounds 1 and 2 exhibited moderate activities against human ovarian cancer (A2780), with IC50 values of 2.8 and 5.1 μM.
Applicants are claiming the same treatments as the from the same plant extract are known to treatment for reducing or regulating blood lipid levels.   The property to reduce or regulate blood lipids among other known treatment are known. Prior at Yegorov, Wei et al teaches treatments.  Since the extract of the same or similar source are known for the same use, such as  reducing the lipid levels as cited above in the office action, a person skilled in the would expect the same treatment by the compounds present in the extract.  
Previously, Applicants Applicant e with traverse (in part), Group I, claims 1-5 (drawn to a method for reducing or regulating blood lipid levels in a subject in need thereof), for examination at this time. Applicant elected Formula (II) as the compound) and dyslipidemia as the specific treatment.  Claims 1-5 read on the elected species.  The traversal was on the ground that” restriction between Group I and Group III claims because the Examiner has not shown that there would be a serious burden for the Examiner to examine the claims of Group III with the claims of Group I. Indeed, because reducing or regulating blood lipid levels is highly related to weight loss, it is difficult to imagine how one could perform a complete search for the claims of Group I without performing a search for the claims of Group Ill.  For example, a proper search for using the compounds of claim 1 for reducing or regulating blood lipid levels would also turn up references for using the same compounds for weight loss.”  
	Examiner respectfully disagrees with the arguments and reasons presented that “blood lipid levels would also turn up references for using the same or similar compounds for weight loss.” The extract is also known to reduce lipids.  
The references applied in the obvious rejection teaches reducing or regulating lipid levels lipid levels does not show weight loss.  The restriction is made final.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627